Citation Nr: 1810139	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for infected sebaceous cysts.

2. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), including on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1988 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

By way of background, in the August 2010 rating decision the RO granted service connection for PTSD, with an initial 30 percent evaluation, effective March 18, 2010, and denied service connection for infected sebaceous cysts.  In July 2015, the Board found that the Veteran was entitled to a 50 percent disabling rate for his PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to September 2016 Joint Motion for Partial Remand (JMPR), the Board's July 2015 decision was partially remanded for further evidentiary development and adjudication. In June 2017, the Board remanded the issue of PTSD and ordered that a new VA psychiatric examination be obtained.  

A review of the record shows that the Veteran was scheduled for a VA psychiatric examination on July 21, 2017; August 9, 2017; September 6, 2017; October 11, 2017; and October 17, 2017; on each occasion, the Veteran either cancelled or failed to appear. Neither the Veteran nor his representative has contended that he did not receive notice of the examinations. The United States Court of Appeals for Veterans Claims has stated that the duty to assist is not a one-way street. If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Furthermore when a claimant fails to report for an examination scheduled in conjunction with an original service connection claim (which the Court has held extends to initial rating claims), regulations provide that the claim will be decided on the evidence of record. 38 C.F.R. § 3.655(b) (2017).  Given the Veteran's choice not to submit to any of the five VA examinations that were scheduled to assess his PTSD claim the Board finds that no further action is necessary and that the VA has substantially complied with the JMPR. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration.

In the November 2017 rating decision, the RO granted total disability rating based on individual unemployability (TDIU), effective March 18, 2010.  As such, the Board finds that the only issues before the Board is the entitlement to service connection for infected sebaceous cyst and entitlement to an initial rating in excess of 50 percent for PTSD.

FINDINGS OF FACT

1. The Veteran's cyst disability did not manifest in-service, and is not shown to be causally or etiologically related to an in-service event, injury or disease. 

2. For the entire appeal period, the Veteran's PTSD approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, and chronic sleep impairment; the psychiatric disability is not manifested by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for infected sebaceous cysts have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 9400 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5103, 5103A (2012) (see also 38 C.F.R. § 3.159), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 

In this case, VA satisfied its duty to notify the Veteran by way of March 2010 and April 2010 letters. The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, the Veteran did not allege prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

However, the Veteran, through his representative, does contend that he did not receive the November 2017 Supplemental Statement of the Case (SSOC).  A review of the file shows that there is nothing to indicate that the RO failed to mail the SSOC.  In this regard, the Board point out that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties. See Butler v. Principi, 244 F.3d 1337, 1340 (2001). Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). See, too, Schoolman v. West, 12 Vet. App. 307, 310   (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action."). The Veteran has not provided any evidence to rebut the presumption of regularity. Thus, his contention is without merit.

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, post-service outpatient treatment records, military personnel records, and records from the Social Security Administration (SSA). No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in July 2010, August 2011, and September 2017 with an addendum opinion in August 2010. Based on the examinations, addendum opinion, and the records, VA medical examiner was able to provide an adequate opinion. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

The Board notes that pursuant to the September 2016 JMPR, the Veteran was scheduled for a VA psychiatric examination on July 21, 2017; August 9, 2017; September 6, 2017; October 11, 2017; and October 17, 2017, in which the Veteran either cancelled or failed to appear.  Given the Veteran's choice not to submit to any of the five VA examinations that were scheduled to assess his PTSD claim the Board finds that no further action is necessary and that the VA has substantially complied with the JMPR. 38 C.F.R. § 3.655(b) (2017).  See Stegall v. West, 11 Vet. App. 268 (1998). See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with a VA medical examination. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016). Unlike service connection on a direct basis, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service. Service connection is presumed unless there is affirmative evidence to the contrary. See 38 C.F.R. § 3.317 (c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317 (d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317 (a)(2). An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In this case, an infected sebaceous cyst is a diagnosed illness and as such presumptive service connection based on service in Persian Gulf is not applicable. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After review of the record, the Board finds the Veteran's infected sebaceous cysts disability does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence of a disease or injury, and no medical nexus between active service and the current disability has been established.

At the outset, the Board notes that the Veteran has a current diagnosis of infected sebaceous cyst.  As such, the first element of service connection is met.  

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence of a disease or injury.  The Veteran alleged he had infected sebaceous cyst as evidenced by skin rash and blood in his ears.  However, the service treatment records are silent for any complaints, symptoms, or diagnoses of infected sebaceous cyst during his service. Specifically, the service treatment records show normal skin and normal ear without any evidence of skin rash or blood in his ears except for a one-time incident of blisters on his fifth toe. 

A review of the post-service records shows that the Veteran had no skin problems in 2008.  However in 2010, more than five years after service, the Veteran exhibited skin rashes and sores. In 2016, the Veteran had skin lesions and infected sebaceous cysts.  In the records it was noted that two of the Veteran's treating dermatologists opined that the skin lesions were behavioral especially considering that the Veteran even admitted that he never had skin lesions until he was divorced. 

In the September 2017 VA examination, the examiner opined that the Veteran's infected sebaceous cysts disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that infected sebaceous cyst was not noted during service.  Further, the examiner opined that the infected sebaceous cyst is not related to the service connected neurodermatitis as sebaceous cysts are single lesions that represent occlusion of normal sebaceous glands with intermittent swelling and sometimes acute infection that occasionally require incision and drainage. 

The Board finds that the VA examiner's opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, personally examined the Veteran, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that the VA examiner's opinion is competent, credible, and persuasive and assigns it high probative weight. 

In conclusion, although the Veteran has established a current disability,  the preponderance of the evidence establishes that his infected sebaceous cysts was not manifested during service or for many years thereafter; and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

III. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is using the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9400. Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

A review of the medical evidence of record shows that the Veteran's PTSD gradually improved with treatment, consistent with a finding of no more than 50 percent disabling rate for the entire appeal period.  For instance, in 2010, the Veteran complained of insomnia, nightmares, flashbacks, racing thoughts, panic attacks, crying spells, and impaired concentration.  The Veteran reported feeling angry and suspicious and would self-isolate.  The Veteran exhibited impaired memory, poor concentration, and markedly compromised social functioning.  However, on mental status examinations the Veteran was noted to be neatly dressed and groomed, polite, and cooperative.  The Veteran's cognitive skills were relatively intact and were oriented in all four spheres.  By 2013, the Veteran's condition appeared to have significantly improved.  Specifically, on mental status examination the Veteran was pleasant and cooperative and exhibited linear and logical thought process, appropriate affect, normal speech, intact recent and remote memory, and intact fund of knowledge.  In fact, the Veteran denied any problems with depression, racing thoughts, anxiety, and suicidal thoughts.  The Veteran continued to show improvement.  From 2015 to 2017, the Veteran admitted that he was doing well with medication.  However, he still had some anxiety, sleep disturbance, and nightmares. 

In the July 2010 VA examination, the Veteran reported feeling anxious and nervous.  The Veteran contended that he would isolate himself and avoid social activities. However, he also reported having good relationships with family and children, albeit some problems in marriage at times. On psychological testing, it was determined that the Veteran likely exaggerated on the testing and therefore the results from the testing provided little information as to the severity of the Veteran's PTSD.  On mental status examination, the Veteran was noted to be casually and appropriately dressed.  The Veteran had average memory and average concentration, but tangential speech.  The Veteran also noted of having obsessive thoughts.  The examiner determined that the Veteran had mild PTSD.  However, despite the mild PTSD, the Veteran's prognosis was poor to fair as his recovery was complicated and impeded by the Veteran's personality disorder. 

In the August 2010 VA addendum opinion, the examiner stated that it is not possible to differentiate all the symptoms attributable to PTSD and personality disorder to an exact degree as it would resort to mere speculation.  The examiner noted that the Veteran's PTSD would likely cause only mild to moderate impairment in the Veteran's social and occupational functioning, whereas the Veteran's personality disorder would likely cause moderate to severe impairment in his social and occupational functioning.  However, as personality disorder is an enduring pattern of inner experience and behavior it is not possible to completely separate the two diagnoses in every way. 

In the August 2011 VA examination, the Veteran reported that he had taken his prescribed medication as he wanted to behave well for the examination.  On mental status examination, the Veteran was noted to be well-groomed.  The Veteran's manner was somewhat guarded but his speech was within normal limits and he was oriented to all four spheres.  His thought process was logical and non-tangential although his thought content consisted of reports of auditory hallucinations.  On Personal Assessment Inventory (PAI) test, the Veteran's response pattern indicated that he attended appropriately to item content but some idiosyncratic responses appear to have affected the test results.  As a result of these validity concerns, the examiner opined that the interpretation of the PAI test was not advisable.  As such, the examiner relied more heavily on the medical record than on the Veteran's self-report. The examiner concluded that the Veteran's PTSD is more likely than not related to his military service.  However, the examiner noted that in light of the Veteran's tendency for exaggeration and/or distortion, a review of pre-deployment collateral information is required to assess whether the behavioral disturbances are associated primarily with PTSD or with the personality disorder of record. As no such information is available, the examiner is unable to make such a determination.  

Based on the evidence of record, the Board finds that the Veteran's PTSD significantly improved with medication as later records does not reflect any significant deficiencies in the Veteran's mental condition.  The Board finds that the Veteran's PTSD, at most, only exhibited occupational and social impairment consistent with a finding of 50 percent disabling rate. Specifically, the records note of panic attacks, impaired memory, obsessive thoughts, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's PTSD does not qualify for a higher rating in excess of 50 percent as there is no evidence of suicidal ideation, obsessional rituals, impaired speech, near-continuous panic or depression that affects the ability to function independently, spatial disorientation, neglect of personal appearance or hygiene, or any other gross impairment in thought process or memory. 

The Board acknowledges the GAF scores throughout the record. The GAF scores in the record indicate some to serious impairment in social, occupational or school functioning. The Board affords little weight to these GAF scores, as GAF scores are just a snapshot of the Veteran's condition and has little probative value to show the longitudinal condition of the Veteran's PTSD especially when the GAF scores are sparse, such as this case. 

IV. Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's service-connected PTSD should be referred for extraschedular consideration. See 38 C.F.R. § 3.321 (b) (2017); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id. 

In Thun, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating schedule for that disability. Id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Here, referral for extraschedular consideration is not warranted for the Veteran's service-connected PTSD. A comparison of the Veteran's PTSD symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321 (b). During the rating period on appeal, the Veteran's PTSD significantly improved with medication. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

Turning to the relevant evidence as discussed at length above, multiple lay statements were submitted in which the Veteran's colleagues, parents, and wife essentially reported that the Veteran has nightmares, flashbacks, panic attacks, and night sweats.  Further, they attested that the Veteran is no longer his former self and that the Veteran is "edgy" and angry. The Veteran also reported similar hardships stating that he experienced insomnia, nightmares, flashbacks, racing thoughts, panic attacks, crying spells, and impaired concentration.

A review of the treatment records show that the Veteran's PTSD has improved with medication.  In fact, by 2013, the Veteran exhibited linear and logical thought process, appropriate affect, normal speech, intact recent and remote memory, and intact fund of knowledge.  In fact, the Veteran denied any problems with depression, racing thoughts, anxiety, and suicidal thoughts.  The Veteran continued to show improvement with medication.  However, he still has some anxiety, sleep disturbance, and nightmares. 

The level of severity and symptomatology of the Veteran's service-connected PTSD, as outlined above, is not in dispute. Rather, the question is whether that level of severity and symptomatology is adequately contemplated by the applicable rating schedule. The Board finds that it is.

As already discussed, the Veteran has reported insomnia, nightmares, flashbacks, racing thoughts, panic attacks, crying spells, and impaired concentration.  The Board finds that these effects of PTSD are adequately considered by the schedular rating criteria.  Those criteria specifically provide for ratings based on all levels of mental impairments, and such symptoms and effects relate to impaired social and occupational skills, which is generally the foundation of the schedular criteria. Further, to the extent that the Veteran and his friends and relatives have described his anger, nightmares, and flashbacks, the Board finds that these symptoms are facets of the very social and occupational difficulties contemplated by the rating schedule. 

In view of the foregoing, the Board therefore has determined that entitlement to an increased rating for PTSD, including on an extraschedular basis, is denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD, including on an extraschedular basis, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for infected sebaceous cysts is denied.

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied. 

Referral of the issue of entitlement to an increased rating for PTSD for consideration of an extraschedular rating is not warranted; the appeal is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


